Citation Nr: 0700533	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with plantar fasciitis and bunion, right 
great toe.  

2.  Entitlement to a rating in excess of 10 percent for De 
Quervain's disease, right wrist.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had verified active service from June 1990 to 
July 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  While manifested by pain and swelling, the veteran's 
bilateral pes planus is not manifested by marked deformity or 
characteristic callosities.

2.  The veteran's bilateral De Quervain's disease is 
manifested by some limitation of motion in the wrists, with 
subjective complaints of pain, stiffness, and swelling, but 
no indication of ankylosis of the wrist.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus with  plantar fasciitis and bunion or 
the right great toe have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic 
Code 5276 (2006).

2.  The criteria for a rating of 10 percent for De Quervain's 
disease of the right wrist have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951(b), 4.25, 
4.71a, Diagnostic Codes 5024, 5215 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2003, prior to the initial adjudication of 
the claim.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in her possession, it has informed her of the 
evidence that would be pertinent and requested her to submit 
such evidence.  Furthermore, the veteran indicated in a 
letter dated in 2004 that she had no additional evidence to 
submit related to her claims.  Therefore, the Board believes 
that the veteran was on notice of the fact that she should 
submit any pertinent evidence in her possession.  The veteran 
was provided ample time to submit or identify pertinent 
evidence after notice was provided.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased evaluation, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
increased ratings are not warranted.  Consequently, effective 
dates will be assigned, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.


Bilateral Foot Disability 

The veteran asserts that her service-connected bilateral pes 
planus with plantar fasciitis and bunion of the right great 
toe is more severe than presently evaluated.  She reports 
pain in her big toe and underneath the ball of her foot.  

VA outpatient records show that she received treatment in May 
2002 for complaints of pain in the medial and plantar aspects 
of her right first metatarsophalangeal joint (MTPJ).  The 
pain had been progressively worsening over the past three 
years.  Examination revealed 30 degrees of dorsiflexion in 
the first MTPJ.  A fibular sesamoid that was tender to 
palpation was also observed.  Pes planus and hallux limitis 
and secondary fibular sesamoiditis were diagnosed.  

VA examination in January 2004 revealed that the veteran used 
a varus wedge for her foot disability.  However, she reported 
that it was painful for her to wear the insert.  She reported 
daily right first metatarsal pain with work related 
activities that increased throughout the day.  Because of 
this pain, she needed to rest at the end of the day.  While 
she no longer ran or performed taebo, she did not limit her 
activities at home working through her discomfort.  Range of 
right foot dorsiflexion was to 25 degrees while plantar 
flexion was to 30 degrees.  Range of left foot plantar 
flexion was to 22 degrees.  Swelling of the feet was observed 
by the examiner.  The also examiner noted pain with 
dorsiflexion and decreased endurance.  However, right foot 
strength was 4/5 while left foot strength was 5/5.  Bilateral 
pronation was noted with no callosities.  Pedal pulses were 2 
bilaterally.   Pain at the plantar aspect of the right foot 
and crepitus without pain in the left foot were observed with 
toe walk.  The veteran had no hammertoes or claw feet.  

The veteran's weight bearing alignment was noted to be good.  
Alignment when corrected had no pain.  Valgus manipulation 
was 12 degrees on the right and 7 degrees on the left.  The 
examiner noted that this was easily correctable with no pain.  
Assessment was right foot pes planus with symptomatic pain 
and pronation and mild flattening of the left foot.  

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

After a review of the evidence, the Board finds that an 
increased rating is not warranted.  While the veteran has 
subjective complaints of pain and has been prescribed foot 
inserts, the recent January 2004 examination report indicates 
that her symptoms were easily correctable with no pain.   
While she had swelling of her feet and bilateral pronation, 
she had good foot strength.  

While the veteran has complained of pain, the Board finds 
that the most persuasive evidence is the most recent 
examination which shows only moderate residuals of her pes 
planus.  The objective evidence does not show that the 
veteran has marked deformity.  While pain on use is noted, 
the evidence does not show that pain on manipulation is 
accentuated.  Despite the veteran's complaints of swelling, 
the examiner could find callosities.  

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, excess 
motion, incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating greater than 
10 percent for the veteran's bilateral pes planus.  In fact, 
the Board notes that pain on manipulation and use is 
explicitly mentioned in the criteria for evaluation of flat 
feet and has thus been specifically considered.  While the 
veteran has complaints of fatigability and pain with use, the 
objective findings show no more than moderate disability.  
Furthermore, the veteran's painful feet have not limited her 
daily activities.  The Boar accepts that inserts have not 
helped.  However, that fact alone does not reflect severe 
disability.  Rather, the Board has considered the totality of 
the evidence.

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the assigned rating.  

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher rating under another diagnostic code.  The veteran 
does not have claw foot, hammer toes, or malunion or nonunion 
of the tarsal or metatarsal bones; therefore, consideration 
of Diagnostic Codes 5278, 5282, or 5283 is not warranted.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2006).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Accordingly, referral of the case for 
extra-schedular consideration is not in order.  


Right Wrist Disability

The veteran also asserts that her service-connected right 
wrist disability is more severe than presently evaluated.  
She reports that her occupation requires an excessive amount 
of typing.  She had pain in her wrist and reported developing 
a knot in her wrist.  She also reported shooting pain in her 
wrist when she moved suddenly or moved in an awkward 
position. 

During VA examination in January 2004, the veteran reported 
right wrist pain with activity such as combing her daughter's 
hair.  She also complained of weakness in the right wrist 
with gripping and fatigue at the end of the day after typing.  
The pain was described as shooting.  She also reported 
swelling at the radial wrist area that she described as a 
"knot."  Her pain was associated with movement.  She wore a 
splint one night every two weeks, but did not use analgesic 
topical warmth to joints.  She reported daily flare-ups.  She 
reported that she sometimes had difficulty moving the right 
thumb and wrist during these flare-ups.  She had no 
constitutional symptoms associated with inflammatory 
arthritis.  She used an ergonomic position for typing, but 
did not limit her activities and performed usual housework.  

Examination revealed right wrist dorsiflexion to 52 degrees 
and palmar flexion to 61 degrees.  Pain was associated at the 
radial aspect of the wrist during range of motion testing.  
Bilateral forearm pronation was from 0 to 80 degrees with no 
pain and supination was from 0 to 85 degrees with no pain.  
While some tightness of the right wrist was noted, Phalen's 
test was negative and the veteran reported no tingling.  The 
examiner observed that there was no fatigability with repeat 
performance.  Grip strength was 3/5 on the right with some 
tenderness of the right radial area.  The right wrist 
measured 15.5 centimeters compared to 15 centimeters for the 
left wrist.  Mild tenderness to touch at the "snuff box 
area" with more proximally was noted.  

The Rating Schedule does not have a specific diagnostic code 
for De Quervain's disease. In such cases, the disability 
shall be evaluated by analogy to a closely related disease in 
which the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).  In this case, the RO has evaluated the veteran's De 
Quervain's disease by analogy to tenosynovitis.

Under 38 C.F.R. § 4.71a, Diagnostic 5024, tenosynovitis shall 
be rated based on limitation of motion of the affected part, 
as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the record 
reveals that the veteran is right handed.

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  That is 
the highest schedular disability rating available under that 
Diagnostic Code.  See 38 C.F.R. § 4.25 (2004).

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
veteran's case.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Because the veteran is able to 
move her right wrists, a rating in excess of 10 percent is 
not warranted for her right wrist De Quervain's disease under 
Diagnostic Code 5214.

Although there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the veteran's right wrist 
disability.  For example, there is no evidence of peripheral 
nerve impairment so as to warrant application of Code 8515.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07. A review of the record, 
however, shows that there are no additional factors which 
would restrict motion to such an extent that the criteria for 
an increased rating would be justified.  Regardless, because 
the veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider 38 
C.F.R. § 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected right wrist disability. The 
evidence does not show, however, that there is such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  Rather, the record shows that the veteran has 
not been hospitalized for treatment of her right wrist 
disability.  It must be emphasized that the disability 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 10 percent for De 
Quervain's disease of the right wrist.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

An increased rating for bilateral pes planus with plantar 
fasciitis and bunion of the right great toe, currently 
evaluated as 10 percent disabling, is denied.

An increased rating for De Quervain's disease, right wrist, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


